Corrected Notice of Allowability
1.	This Corrected Notice of Allowability is prepared to indicate consideration of the IDS filed 12/16/2021, received after the preparation of the Notice of Allowability on 11/06/2021. No changes are made to the allowed claims or to the reasons for allowance. 
Status of Application
2.	Claims 1-7 and 9-29 are pending in the application, and each of said claims remains allowed herein.  
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/16/2021 was filed after the mailing date of the Office Action on 11/23/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Allowable Subject Matter
4.	Claims 1-7 and 9-29 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed methods of producing a product with a coated film. Specifically, the prior art fails to teach a method wherein a MXene dispersion that contains at least one type of MXene platelet dispersed in a solvent is applied to a surface, wherein at least a portion of the solvent is removed and a coated film is produced that contains at least one layer of MXene platelets oriented coplanar with the substrate surface upon which they are coated, wherein said MXene platelets comprise at least one layer having the compositional limitations of instant claim 1 and have at least one lateral dimension in a range of about 0.1 to about 50 microns n+1Xn, which each X elemental component being positioned with an octahedral array of X elemental components, wherein the M and X components are selected from the pertinent lists of claim 1, wherein at least a surface of said layers has a surface termination that meets the Ts compositional limitations of instant claim 1, and wherein the film formed by the method is electrically conductive and has at least one property limitation selected from (i), (ii), (iii), (iv), and (v) of instant claim 1. The prior art also does not teach or suggest a method wherein a MXene dispersion that contains at least one type of MXene platelet dispersed in a solvent is applied to a surface, wherein at least a portion of the solvent is removed and a coated film is produced that contains at least one layer of MXene platelets oriented coplanar with the substrate surface upon which they are coated, wherein said MXene platelets comprise at least one layer having the compositional limitations of instant claim 13 and have at least one lateral dimension in a range of about 0.1 to about 50 microns and wherein the layers of the platelets each have a first and second surface and wherein the layers comprise a substantially two-dimensional crystal cell array, said crystal cells being represented compositionally by the formula Mn+1Xn, which each X elemental component being positioned with an octahedral array of X elemental components, wherein the M and X components are selected from the pertinent lists of claim 13, M being at least two metals from Groups 4, 5, 6, or 7 and the Mn+1Xn(Ts) platelet composition thus comprising M’ and M’’ elements selected therefrom in the M position, wherein at least a surface of said layers has a surface termination that meets the Ts compositional limitations of instant claim 13, and wherein the film formed by the method is electrically conductive and has at least one property limitation selected from (i), (ii), (iii), (iv), and (v) of instant claim 13.
The most relevant prior art references found are Barsoum et al (US 2014/0162130) and Zhamu et al (US 8226801). The difference from instant claims is that while Barsoum et al teaches a MXene n+1Xn and comprises a layered structure with a coating that can be alkoxide, carboxylate, halide, hydroxide, oxide, sub-oxide, nitride, sub-nitride, sulfide, thiol, or a combination thereof and that can represented by an equivalent formula of Mn+1XnTs, Barsoum et al does not teach or suggest mixing said material with a solvent to form a dispersion for coating, nor does Barsoum teach that the Mn+1Xn(Ts) platelets have a mean lateral dimension falling within the range of 0.1-50 µm. Zhamu teaches a process wherein graphene platelets are used in a dispersion for coating applications similar to the coating steps of the instant claims; Zhamu, however, does not teach or suggest that the dispersion comprises MXene materials that meet each compositional and structural limitation of the instant claim, and that have a mean lateral dimension of 0.1-50 µm. In For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW4 January 2022